DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               INSPIRED DEVELOPMENT GROUP, LLC,
                           Appellant,

                                    v.

  INSPIRED PRODUCTS GROUP, LLC, d/b/a KIDSEMBRACE, LLC,
                       Appellee.

                              No. 4D20-996

                          [October 21, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2017-CA-
004490-XXXX-MB.

   Joseph T. Eagleton and Steven L. Brannock of Brannock Humphries &
Berman, Tampa, and Evan H. Frederick and William B. Lewis of Morgan
& Morgan, West Palm Beach, for appellant.

  David M. Stahl and James A. Gale of Cozen O’Connor, Miami, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.